                                             Case 5:20-cv-08624-LHK Document 93 Filed 06/17/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8       ABCELLERA BIOLOGICS INC, et al.,                    Case Nos. 20-cv-08624-LHK (VKD)
                                                                                                         20-cv-08626-LHK (VKD)
                                                            Plaintiffs,                                  20-cv-08627-LHK (VKD)
                                   9
                                                      v.                                       ORDER RE MAY 27, 2021 DISCOVERY
                                  10
                                                                                               DISPUTE LETTER
                                  11       BERKELEY LIGHTS, INC.,
                                                                                               Re: Dkt. No. 90
                                                            Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs AbCellera Biologics, Inc. (“AbCellera”) and The University of British Columbia

                                  15   (“UBC”) (collectively, “Plaintiffs”) and defendant Berkeley Lights, Inc. (“Berkeley Lights”) ask

                                  16   the Court to resolve certain disputes concerning Berkeley Lights’s discovery requests to Plaintiffs

                                  17   in these consolidated actions.1 Dkt. No. 90.2

                                  18             The Court finds these disputes suitable for resolution without oral argument. Civil L.R. 7-

                                  19   1(b). The Court addresses each dispute below.

                                  20             1.        Agreed Supplemental Responses to Certain Discovery Requests
                                  21             According to the parties’ joint submission, they have agreed that Plaintiffs will supplement

                                  22   their responses to Berkeley Lights’s Interrogatories Nos. 1, 3, and 5 and Requests for Production

                                  23   Nos. 10 and 27-29. Berkeley Lights ask the Court to set a deadline for Plaintiffs to supplement

                                  24

                                  25   1
                                        The parties addressed their discovery dispute to Magistrate Judge van Keulen to whom the
                                  26   matter was referred at the time. The consolidated actions have since been referred to the
                                       undersigned magistrate judge for purposes of discovery. For future discovery disputes, the Court
                                  27   asks the parties to comply with Judge DeMarchi’s Standing Order for Civil Cases. See
                                       https://cand.uscourts.gov/vkd_standing_order_for_civil_cases_jan_2021/
                                  28   2
                                           All citations are to the docket of the lead case.
                                           Case 5:20-cv-08624-LHK Document 93 Filed 06/17/21 Page 2 of 4




                                   1   their responses. Plaintiffs propose that the parties agree on reciprocal dates for interrogatory

                                   2   responses, and further propose that neither party be required to answer contention interrogatories

                                   3   until later in the discovery period.

                                   4           There is no reason for Plaintiffs to delay production of documents they have already agreed

                                   5   to produce in response to Requests for Productions Nos. 10 and 27-29. The Court notes that the

                                   6   Patent Local Rules require the early production of most, if not all, of the documents responsive to

                                   7   these requests. See Patent L.R. 3-2(b), (e); see also Dkt. No. 78. Likewise, there is no reason for

                                   8   Plaintiffs to delay supplementing their answers to Interrogatories Nos. 1, 3, and 5 concerning

                                   9   conception and reduction to practice of the claimed inventions, contributions of the named

                                  10   inventors, or practicing products and services, when they have already agreed to do so. Discovery

                                  11   has been underway for several months, and the information responsive to these interrogatories

                                  12   should be readily available to Plaintiffs. As the parties have already exchanged infringement and
Northern District of California
 United States District Court




                                  13   invalidity contentions, Plaintiffs should be prepared to answer these interrogatories.

                                  14           Accordingly, Plaintiffs must produce, without further delay, all lab notebooks responsive

                                  15   to Request for Production No. 10 and all documents responsive to Requests for Production Nos.

                                  16   27-29. Plaintiffs must serve their supplemental responses to Interrogatories Nos. 1, 3, and 5 no

                                  17   later than June 30, 2021.

                                  18           2.      Prosecution of the Asserted Patents
                                  19           The parties also have agreed that Plaintiffs will supplement their responses to Berkeley

                                  20   Lights’s Interrogatory No. 8. As before, they disagree about the timing of Plaintiffs’ supplement.

                                  21   Interrogatory 8 asks for information concerning those persons who participated in prosecution of

                                  22   the asserted patents and related patents and applications. Apart from their suggestion that the

                                  23   parties agree on reciprocal dates for interrogatory responses, Plaintiffs do not offer any

                                  24   explanation for why they should not respond to Interrogatory No. 8 at this time. Accordingly,

                                  25   Plaintiffs must answer Interrogatory No. 8 no later than June 30, 2021.

                                  26           Berkeley Lights’s Request for Production No. 3 asks Plaintiffs to produce “all documents

                                  27   constituting, referring to, or relating to the preparation, filing, or prosecution of” the asserted

                                  28   patents and related patents and applications. Plaintiffs say they are not withholding from
                                                                                           2
                                           Case 5:20-cv-08624-LHK Document 93 Filed 06/17/21 Page 3 of 4




                                   1   production any non-privileged responsive documents. However, they are apparently withholding

                                   2   some responsive documents on grounds of privilege. Berkeley Lights asks the Court to order

                                   3   Plaintiffs to produce a privilege log for any such documents by June 30, 2021. However, as

                                   4   Plaintiffs point out, the parties have already agreed to exchange privilege logs within 30 days of

                                   5   the substantial completion of document production, which is December 22, 2021. Dkt. No. 67 at

                                   6   8. While the Court generally recommends that parties exchange privilege logs periodically, as

                                   7   documents are reviewed and produced, see Judge DeMarchi’s Standing Order for Civil Cases

                                   8   (“Standing Order”), sec. 4, the Court will enforce the parties’ prior agreement. Plaintiffs shall

                                   9   serve a privilege log with respect to documents responsive to Request for Production No. 3 no

                                  10   later than December 22, 2021.

                                  11           3.     Communications Regarding Licensing of the Asserted Patents
                                  12           The Court understands that the sole issue in dispute concerns the timing of Plaintiffs’
Northern District of California
 United States District Court




                                  13   privilege log for all documents responsive to Berkeley Lights’s Requests for Production Nos. 5, 6,

                                  14   14, and 15 that Plaintiffs have withheld on grounds of privilege. As to that dispute, and for the

                                  15   same reasons stated above, Plaintiffs shall serve a privilege log with respect to documents

                                  16   responsive to these requests no later than December 22, 2021.

                                  17           If the parties have other disputes—such as, whether pre-agreement communications

                                  18   between AbCellera and UBC are relevant, or whether the common interest doctrine applies to

                                  19   communications between two independent parties involved in a license negotiation—those matters

                                  20   should be raised using the discovery dispute resolution procedures set forth in the Standing Order

                                  21   (sec. 4).

                                  22           4.     Knowledge of Accused Products
                                  23           The parties dispute whether Plaintiffs should be required to produce documents responsive

                                  24   to Berkeley Lights’s Requests for Production Nos. 12 and 13, which ask for documents reflecting

                                  25   Plaintiffs’ first knowledge of Berkeley Lights and its products. Berkeley Lights says these

                                  26   documents are relevant to its contention that the asserted patents were filed after commercial

                                  27   release of the accused products. Plaintiffs disagree.

                                  28           The parties’ brief discussion of this dispute is not sufficient for the Court to resolve the
                                                                                          3
                                          Case 5:20-cv-08624-LHK Document 93 Filed 06/17/21 Page 4 of 4




                                   1   matter on the papers. For this reason, the Court requests that the parties submit a joint discovery

                                   2   dispute letter that conforms to the requirements described in the Standing Order (sec. 4).

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 17, 2021

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
